Citation Nr: 1017221	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vision loss in the left eye, claimed to result from surgery 
received at a VA medical facility on July 10, 2001.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the RO in Columbia, 
South Carolina.  A personal hearing was held before the 
undersigned Veterans Law Judge in March 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
vision loss in the left eye, claimed to result from cataract 
surgery at the Charleston, South Carolina VA Medical Center 
(VAMC) on July 10, 2001.

Governing law and regulations provide that when a Veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

The claims file contains a July 2003 form entitled "Claim 
for Damage, Injury, or Death," in which the Veteran and his 
attorney assert that the Veteran incurred blindness in his 
left eye due to VA cataract surgery on July 10, 2001, and 
claim monetary damages.

It appears that the Veteran has filed a Federal Tort Claims 
Act (FTCA) lawsuit concerning essentially the same treatment 
and allegations as are in question in the current 1151 claim.  
Certain medical records or other evidence may have been 
generated in connection with the FTCA claim, and such 
evidence must be obtained if possible.

Moreover, the Board notes that in its January 2009 statement 
of the case, the RO provided the Veteran with notice of 
38 C.F.R. § 3.358, which is inapplicable in this case.  That 
regulation applies only to claims received by VA before 
October 1, 1997.  The Veteran's claim was received in 
December 2007.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the Veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the Veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the medical treatment.  38 C.F.R. § 
3.361(b).

On remand, the RO/AMC must provide the Veteran with notice of 
38 C.F.R. § 3.361.  38 U.S.C.A. § 5103(a).

Pertinent medical records should also be obtained.  38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  The Veteran contends that 
although he signed a consent form prior to the July 2001 
surgery, he was not properly advised of potential 
complications.  It does not appear that a copy of the 
informed consent form referenced in the July 2001 VA 
operative report is contained in the claims file.  The RO/AMC 
should attempt to obtain a copy of the signed consent form 
pertaining to this surgery and associate it with the claims 
file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain all 
available records related to the FTCA 
lawsuit discussed above.  Contact VA's 
District/Regional Counsel and, if 
necessary, VA's General Counsel, to 
determine whether any additional evidence 
exists with respect to the FTCA lawsuit, 
to include any medical records and 
opinions, court documents, and/or 
settlement agreements.  Any relevant 
additional evidence which is not 
protected by privilege should be 
associated with the claims file.

2.  The RO/AMC must provide the Veteran 
with notice of 38 C.F.R. § 3.361.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated, 
under 38 U.S.C.A. § 1151 and 38 C.F.R. § 
3.361.  If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



